747 N.W.2d 544 (2008)
Barbara WAYLAND, as Guardian of Thelma Johnson, an Incapacitated Individual, Plaintiff-Appellee,
v.
NEW LIGHT NURSING HOME CORPORATION, d/b/a New Light Nursing Home, Defendant-Appellant.
Docket No. 135152. COA No. 271821.
Supreme Court of Michigan.
April 30, 2008.
On order of the Court, the application for leave to appeal the September 20, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.